Locher, J.,
concurring in part and dissenting in part. To the extent that today’s decision adds Building E (the boiler building) and parts of Building C (the Agape room, the minister’s offices and the secretarial office) to the property of the appellant exempted from taxation under R.C. 5709.07,1 concur in the judgment. However, because the nature of public worship has changed in recent years, today’s decision does not go far enough. Accordingly, I respectfully dissent.
In its opinion, the majority admits that “this court has not recently stated a definition of ‘public worship,’ ” but then merely adopts a definition of public worship that is essentially the same as that stated by this court at the turn of the century. In doing so, the majority ignores the fact that public worship today involves more than formal religious rites and ordinances. As I have previously pointed out:
“* * * Any religious congregation, to perpetuate itself, must attract and keep the youth of its members. The methods used in achieving this purpose are all part of the worship experience of the church. The purpose behind the religious exemption is to allow greater freedom of religious practice. Such a purpose is not served by making it more difficult to retain congregational members.” Moraine Hts. Baptist Church v. Kinney (1984), 12 Ohio St. 3d 134, 139, 12 OBR 174, 179, 465 N.E. 2d 1281, 1285 (Locher, J., dissenting).
The life style of the people of Ohio has changed a great deal over the years, and the nature of public worship has changed with it. Formal church services today constitute only a portion of the worship experience, which now *439encompasses religious retreats, camps, athletics, and other social and recreational activities. Because these activities are a part of modern public worship, the church facilities used in connection with them should not be deprived of tax-exempt status merely because they are not used primarily for religious rites and ordinances.
Accordingly, I would grant tax-exempt status to more of the church property than the majority and the BTA. Building D is entitled to tax exemption because it is used primarily for religious retreats. Building C contains meeting rooms, a cafeteria and a gymnasium that should also be exempt as being used primarily for public worship. Additionally, I would hold that the areas containing the swimming pool, playfield and nature trails are entitled to tax exemption. As this court stated in In re Bond Hill-Roselawn Hebrew School (1949), 151 Ohio St. 70, 72-73, 38 O.O. 527, 528, 84 N.E. 2d 270, 272:
“There are many activities conducted in church buildings which do not constitute public worship but which are designed to encourage people to use the church for public worship. The use of a room in the church to entertain young children while their parents attend church services is not a use for public worship. The use of the church buildings for meetings of boy scouts is not a use for public worship. The use of part of the building for the preparation of food for a church supper and the eating of such food are not uses for public worship. Certainly it was not the intention of the people that then-words, ‘used exclusively for public worship,’ should be so literally construed that any such uses would prevent tax exemption of a church building.”
Furthermore, it is my view that the words “used exclusively for public worship” in Section 2, Article XII of the Ohio Constitution are not meant to deprive church property of tax-exempt status when it is used for any purpose other than public worship. The term “exclusively” is intended to guard against the use of church property for purposes of profit. The property in question here clearly is not used for such purposes.
What is needed is a broader definition of public worship that incorporates the above-mentioned activities as well as religious rites and ordinances, and I urge the General Assembly to enact legislation to this end. This would promote the intent of Section 2, Article XII of the Ohio Constitution to encourage the use of church facilities for public worship, and it would bring the Revised Code up to date with the needs of the modern church.
In conclusion, I am disappointed that the majority did not take this opportunity to embrace a more enlightened view of what public worship means today. Because today’s decision adopts an outdated and needlessly restrictive definition of public worship, I dissent.
Wright and H. Brown, JJ., concur in the foregoing opinion.